DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/11/2020.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2019; 06/05/2020 and 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: Details  regarding control a drilling geo - steering system in flowchart or steps in Fig. 2. The paragraph [0026] related to Fig.2 indicate a flowchart that describes explicitly an example method for processing seismic data to control a drilling geo - steering system. . Further the paragraph [0044] “FIG . 2 is a flowchart that describes an example method 200 for processing seismic data to control the drilling geo - steering control system 99. For example , in some aspects , method 200 may be executed by or with the seismic analysis system 40 in combination with ( or independent of ) the geo - steering control system 99. Method 200 may begin a seismic energy recording system.” Examiner notice that on Fig. 2 at step 202 explicitly indicate generated by an acoustic energy recording system  as described in the specification. The drawing must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft et al (U.S. Patent Application Publication Number: US 20170075000A1; hereinafter “Dusterhoft”) in view of A. Guitton, and D.J. Verschuur (Geophysical Prospecting, 2004, 52, 27–38:  “Adaptive subtraction of multiples using the L1-norm”; hereinafter “Guitton”). 
Regarding claim 1, Dusterhoft discloses:
 A computer-implemented method for determining a wellbore drilling path (Dusterhoft: para. [0010] “description relates to using seismic data to determine the location of a wellbore while drilling the wellbore in a subterranean region.” para.[0018] “the seismic control system is included in the surface equipment 110, 111, the computing system 116, or other components or subsystems.” Claim1: “A seismic analysis method comprising: receiving seismic response data for a seismic response associated with a seismic excitation in a subterranean region, the seismic excitation generated in a directional section of a first wellbore in the subterranean region,”) comprising:
identifying, with a seismic analysis system,  a plurality of input seismic data associated with a subterranean zone (Dusterhoft: para.[0183]  “the seismic data analysis includes calculating the conductivity or pressure of the reservoir 913, identifying the location of one or more wellbores, or per forming other types of analysis. In some cases, the seismic profiling system 908 identifies properties of the subterranean region 910 by analyzing seismic reflection data or other information.” Claim 1: “A seismic analysis method comprising: identifying, by operation of a computing system, a location of a that comprises a wellbore drilling target (Dusterhoft: para.[0220] “the seismic data can be collected and processed while a wellbore is being drilled in the subterranean region, and the drilling operations can be controlled based on information obtained by analyzing the seismic data. In some instances, the location of a wellbore being drilled is identified from seismic response data, and a drilling direction (for further drilling of the wellbore) is determined based on the identified location. The drilling direction can be determined in real time while drilling or at another time. For example, seismic data can be iteratively collected, processed, and analyzed while drilling as described with respect to FIG. 7A. In some cases, the analysis can be combined with other information (e.g., a well system Survey, etc.) to determine drilling parameters for drilling a wellbore.”),
the input seismic data comprising a plurality of primary seismic events and a plurality of multiple seismic events (Dusterhoft: para.[0026] “seismic sources 112 can generate seismic excitations that have sufficient energy to provide seismic analysis of the region of interest 109. Examples of seismic sources include electronically-driven vibrational systems, seismic air guns, explosive devices, perforating charges, and others. The seismic sources 112 can include continuously-driven sources, pulsed sources, or a combination of these and other types of systems. The seismic sources 112 can be located at regular or random intervals along the length of a wellbore, and in some cases, multiple seismic sources can operate in substantially the same location in a wellbore.”);
processing, with the seismic analysis system (Dusterhoft: para. [0060] “The applications 147 can include seismic analysis software…” para.[0199] “Processing the seismic data may include, for example, storing, formatting, filtering, transmitting, or other types of processing applied to the seismic data. In some cases, the seismic data are processed by sensors or processors installed in a wellbore, by ,
the plurality of input seismic data  para. [0027] “The seismic sources 112 can be operated at distinct times and in any order, and in some cases, multiple seismic sources 112 can operate concurrently, in repeated cycles, or in another manner. For example, an array of seismic sources can be staged at discrete time intervals and shot in sequence (e.g., seconds apart), or multiple sources can be shot simultaneously (e.g., within a few milliseconds of each other). In some cases, hundreds of source shots can be leveraged to allow data stacking, which can increase the signal-to-noise ratio, reduce location uncertainty, or provide other advantages.” para. [0030] “The seismic responses detected by the seismic sensors 114 can include seismic waves that are initially generated by the seismic sources 112, and then propagated (or reflected) through the region of interest 109 to the seismic sensors 114. The seismic waves are typically modified (e.g., attenuated, phase-shifted, etc.) as they are propagated or reflected in the subterranean region 106. In some cases, placing the sensor array near a region of interest provides a more direct acoustic interface with the subterranean formation or layer of interest. For example, in some instances, a horizontal sensor array in the formation of interest can image rock between the wellbores 102, 104 without having to accommodate multiple formation inter faces and attenuation associated with some conventional seismic imaging techniques.”); 
performing, with the seismic analysis system (Dusterhoft: para. [0169] “the seismic data analysis includes calculating geomechanical properties of the fracture treatment target region 911, identifying fractures or fracture networks in the fracture treatment target region 911, or performing other types of analysis.”), para. [0030] “The seismic waves are typically modified (e.g., attenuated, phase-shifted, etc.) as they are propagated or reflected in the subterranean region 106. In some cases, placing the sensor array near a region of interest provides a more direct acoustic interface with the subterranean formation or layer of interest. For example, in some instances, a horizontal sensor array in the formation of interest can image rock between the wellbores 102, 104 without (i.e., excludes) having to accommodate multiple formation inter faces and attenuation associated with some conventional seismic imaging techniques.” para. [0145] “acoustic sensors located along a horizontal section of a wellbore within a reservoir target are combined with vertical acoustic sensors along the vertical portion of the wellbore to obtain detailed information about the reservoir rock”); and 
determining, with the seismic analysis system (Dusterhoft: para. [0060] “The applications 147 can include seismic analysis software…” claim 1: A seismic analysis method comprising: determining a drilling direction for drilling the third wellbore based on the identified location.”), a wellbore path from a terranean surface toward the wellbore drilling target for a drilling geo-steering system based on the seismic image of the subterranean zone (Dusterhoft: para. [0135] “As shown in FIG. 7A, a seismic profiling system can be used to identify the location of the wellbore 701 while the wellbore is being drilled. For example, seismic excitations can be generated in the second wellbore 703, and responses can be detected in the third wellbore 705. The seismic profiling data can be collected and analyzed to identify the location of the first wellbore 701 while the drill string resides in the first wellbore 701. In some cases, the seismic profiling data are used for steering the drilling string. For example, the location data can be used to compare the actual wellbore location against a well plan, and correct the drilling 
While, Dusterhoft does not expressly disclose: “to remove the plurality of multiple events and at least one of the primary  events from the plurality of input …” and “an orthogonalization of the processed plurality of input data to recover the at least one primary  event”.
Dusterhoft teach similar to above in para. [0087] “The seismic waves are typically modified (e.g., attenuated, phase-shifted, etc. (i.e., remove, orthogonalization) as they are propagated or reflected in the subterranean region 300.”
However, in same field of endeavor(i.e., data modeling in oil industry) Guitton teaches  “to remove the plurality of multiple events and at least one of the primary  events from the plurality of input  data .” 
 (Guitton:  Abstract-“ A strategy for multiple removal consists of estimating a model of the multiples and then adaptively subtracting this model from the data by estimating shaping filters. A possible and efficient way of computing these filters is by minimizing the difference or misfit between the input data and the filtered multiples in a least-squares sense. Therefore, the signal is assumed to have minimum energy and to be orthogonal to the noise. “)
Further, Guitton teaches “ an orthogonalization of the processed plurality input data to recover the at least one primary  event.” 
 (Guitton:  Abstract-“ A strategy for multiple removal consists of estimating a model of the multiples and then adaptively subtracting this model from the data by estimating shaping filters. A possible and efficient way of computing these filters is by minimizing the difference or misfit between the input data and the filtered multiples in a least-squares sense. Therefore, the signal is assumed to have minimum energy and to be orthogonal to the noise. “)

2. Regarding claim 2, Dusterhoft in view of Guitton discloses all of the features with respect to claim 1 as outlined above and further Dusterhoft in view of Guitton discloses: 
wherein processing (Dusterhoft: para.[0199] “Processing the seismic data may include, for example, storing, formatting, filtering, transmitting, or other types of processing applied to the seismic data…”) the plurality of input seismic data to remove the plurality of multiple seismic events and at least one of the primary seismic events from the plurality of input seismic data (This claim element of claim 2, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale.) comprises 
modeling (Dusterhoft: para. [0049] ”modeling solution takes input from multiple sources (e.g., including active seismic sources, passive microseismic sources, micro-deformation and near-wellbore pressure, temperature and strain monitoring, or a combination of these)”, with the seismic analysis system (Dusterhoft: para. [0060] “The applications 147 can include seismic analysis software…”), the plurality of multiple seismic events to estimate the plurality of multiple seismic events in the plurality of input seismic data (Dusterhoft: para. [0135] “the seismic data are used with other types of information (e.g., resistivity logging data, magnetic resonance logging data, microseismic data, etc.) to and
, with the seismic analysis system (Dusterhoft: para. [0060] “The applications 147 can include seismic analysis software…” para. [0067] “the applications 147 can include modules or algorithms (i.e., subtracting) for analyzing seismic data.),para. [0082] “the seismic data can be analyzed to identify the location of a fluid front, to estimate fluid density or other fluid properties, or to otherwise observe the location of fluids in the subterranean formation and fluid movement or migration can be identified based on changes in the seismic data over time.“ para. [0135] “the seismic data are used with other types of information (e.g., resistivity logging data, magnetic resonance logging data, microseismic data, etc.) to estimate properties of the subterranean region 806. For example, the seismic data may be used along with microseismic data to map the locations of fractures or discontinuities in the subterranean region 806.” Para.[0200] “processing the seismic data includes generating a seismic velocity profile or a seismic velocity model based on the seismic data. The seismic velocity model can be generated based on seismic response data and possibly additional information. In some cases, multiple seismic velocity models are generated.“ para [0203] “The seismic velocity models can be used to identify differences among various sub-regions within a subterranean.”)
While, Dusterhoft does not expressly disclose:“subtracting…. the estimated plurality of multiple seismic events from the plurality of input 
Dusterhoft teach similar to above in para. [0087] “The seismic waves are typically modified (e.g., attenuated, phase-shifted, etc. (i.e., subtracting, remove, orthogonalization) as they are propagated or reflected in the subterranean region 300.”
However, in same field of endeavor, Guitton teaches subtracting…. the estimated plurality of multiple seismic events from the plurality of input  (Guitton:  Abstract-“ A strategy for multiple removal consists of estimating a model of the multiples and then adaptively subtracting this model from the data by estimating shaping filters. A possible and efficient way of computing these filters is by minimizing the difference or misfit between the input data and the filtered multiples in a least-squares sense. Therefore, the signal is assumed to have minimum energy and to be orthogonal to the noise. “ Introduction -Pg. 27. Lt Cln: “The estimation of the shaping filters is usually carried out in a least-squares sense making these filters relatively easy to compute. By using the L2-norm, we implicitly assume that the resulting signal, after the filter estimation step, is orthogonal to the noise and has minimum energy.” )
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dusterhoft (directed to a computer implemented method-of using seismic data to determine the location of a wellbore while drilling the wellbore in a subterranean region) and Guitton (directed to utilizing a minimizing the difference or misfit between the input data and the filtered multiples) and arrived at model for processing seismic data of wellbore drilling by utilizing a strategy  consists of estimating a model of the multiples and then adaptively subtracting this model. One of ordinary skill in the art would have been motivated to make such a combination because “efficient way of computing these filters is by minimizing the difference or misfit between the input data and the filtered multiples...” As taught in Guitton (Abstract).
3. Regarding claim 3, Dusterhoft in view of Guitton discloses all of the features with respect to claim 2 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein performing para. [0200] “processing the seismic data includes generating a seismic velocity profile or a seismic velocity model based on the seismic data.”) comprises:
performing, with the seismic analysis system (Dusterhoft: para. [0060] “The applications 147 can include seismic analysis software…”), para. [0200] “processing the seismic data includes generating a seismic velocity profile or a seismic velocity model based on the seismic data. The seismic velocity model can be generated based on seismic response data and possibly additional information. In some cases, multiple seismic velocity models are generated.” Para.[ 0203] “a seismic velocity model can be generated for a subterranean reservoir, and other seismic velocity models can be generated for other subsurface layers above or below the subterranean reservoir. The seismic velocity models can be used to identify differences among various sub-regions within a subterranean.” para. [0030] “In some cases, placing the sensor array near a region of interest provides a more direct acoustic interface with the subterranean formation or layer of interest. For example, in some instances, a horizontal sensor array in the formation of interest can image rock between the wellbores 102, 104 without (i.e., excludes)  having to accommodate multiple formation inter faces and attenuation associated with some conventional seismic imaging techniques.”)
While, Dusterhoft does not expressly disclose: ”...and “….the orthogonalization … to recover the at least one primary … event  ….”
Dusterhoft teach similar to above in para. [0087] “The seismic waves are typically modified (e.g., attenuated, phase-shifted, etc. (i.e., orthogonalization, recover) as they are propagated or reflected in the subterranean region 300.”
However, in same field of endeavor(i.e., data modeling in oil industry) Guitton teaches:  ”...
(Guitton:  Abstract-“ A strategy for multiple removal consists of estimating a model of the multiples and then adaptively subtracting this model from the data by estimating shaping filters. A possible and efficient way of computing these filters is by minimizing the difference or misfit between the input data and the filtered multiples in a least-squares sense. Therefore, the signal is assumed to have minimum energy and to be orthogonal to the noise. “ Introduction -Pg. 27. Lt Cln: “The estimation of the shaping filters is usually carried out in a least-squares sense making these filters relatively easy to compute. By using the L2-norm, we implicitly assume that the resulting signal, after the filter estimation step, is orthogonal to the noise and has minimum energy.” )
Further, Guitton teaches “….the orthogonalization … to recover the at least one primary … event  ….” 
(Guitton:  Abstract-“ A strategy for multiple removal consists of estimating a model of the multiples and then adaptively subtracting this model from the data by estimating shaping filters. A possible and efficient way of computing these filters is by minimizing the difference or misfit between the input data and the filtered multiples in a least-squares sense. Therefore, the signal is assumed to have minimum energy and to be orthogonal to the noise.“ Introduction -Pg. 27. Lt Cln: “The estimation of the shaping filters is usually carried out in a least-squares sense making these filters relatively easy to compute. By using the L2-norm, we implicitly assume that the resulting signal, after the filter estimation step, is orthogonal to the noise and has minimum energy.” )

4. Regarding claim 4, Dusterhoft in view of Guitton discloses all of the features with respect to claim 1 as outlined above and further Dusterhoft in view of Guitton discloses:
further comprising: controlling (Dusterhoft: Claim 3. “further comprising controlling operation of a drilling assembly in the third wellbore based on the drilling direction.”), with the seismic analysis system (Dusterhoft: para. [0060] “The applications 147 can include seismic analysis software…” para. [0220] “the analysis of the sub-terranean region is applied to drilling operations. For example, the seismic data can be collected and processed while a wellbore is being drilled in the subterranean region, and the drilling operations can be controlled based on information obtained by analyzing the seismic data.”),
the drilling geo-steering system to form a wellbore on the wellbore path toward the wellbore drilling target based on the seismic image of the subterranean zone. (Dusterhoft: para. [0135]  “The seismic profiling data can be collected and analyzed to identify the location of the first wellbore 701 while the drill string resides in the first wellbore 701. In some cases, the seismic profiling data are used for steering the drilling string. For example, the location data can be used to compare the actual wellbore location against a well plan, and correct the drilling direction if necessary. In some instances, 
5. Regarding claim 5, Dusterhoft in view of Guitton discloses all of the features with respect to claim 4 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein controlling the drilling geo-steering system to form the wellbore on the wellbore path toward the wellbore drilling target based on the seismic image of the subterranean zone (Dusterhoft: claim 3. “controlling operation of a drilling assembly…”para. [0135]  “In some cases, the seismic profiling data are used for steering the drilling string. For example, the location data can be used to compare the actual wellbore location against a well plan, and correct the drilling direction if necessary. In some instances, the drilling direction can be modified or corrected, for example, when the wellbore is too close to a layer boundary, a fault, another wellbore, etc.” para. [0220] “the analysis of the sub-terranean region is applied to drilling operations. For example, the seismic data can be collected and processed while a wellbore is being drilled in the subterranean region.”) comprises:
controlling the drilling geo-steering system to adjust the wellbore path toward the
well bore drilling target during drilling of the well bore (Dusterhoft: claim 3. “controlling operation of a drilling assembly…”para. [0135]  “In some cases, the seismic profiling data are used for steering the drilling string. For example, the location data can be used to compare the actual wellbore location against a well plan, and correct the drilling direction if necessary. In some instances, the drilling direction can be modified or corrected, for example, when the wellbore is too close to a layer boundary, a fault, another wellbore, etc.” para. [0220] “the analysis of the sub-terranean region is applied to drilling operations. For example, the seismic data can be collected and processed while a wellbore is being drilled in the subterranean region.”).
Dusterhoft in view of Guitton discloses all of the features including strikethrough claim element  with respect to claim 1 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein performing the para. [0153] “An operation can be performed in real time, for example, by performing the operation while monitoring for additional input data from the fracture treatment or other well system operations. Some real time operations can receive an input and produce an output during a fracture treatment or other well system operations;”  para. [0027] “an array of seismic sources can be staged at discrete time intervals and shot in sequence (e.g., seconds apart), or multiple sources can be shot simultaneously (e.g., within a few milliseconds of each other). In Some cases, hundreds of source shots can be leveraged to allow data stacking, which can increase the signal-to-noise ratio, reduce location uncertainty, or provide other advantages.”)
While, Dusterhoft does not expressly disclose: ”...
Dusterhoft teach similar to above in para. [0087] “The seismic waves are typically modified (e.g., attenuated, phase-shifted, etc. (i.e., orthogonalization) as they are propagated or reflected in the subterranean region 300.”
However, in same field of endeavor(i.e., data modeling in oil industry) Guitton teaches:  ”...
(Guitton:  Abstract-“ A strategy for multiple removal consists of estimating a model of the multiples and then adaptively subtracting this model from the data by estimating shaping filters. A 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dusterhoft (directed to a computer implemented method-of using seismic data to determine the location of a wellbore while drilling the wellbore in a subterranean region) and Guitton (directed to the data analysis technique of utilizing a strategy an orthogonalization to recover data by using filtering norm  in data modeling) and arrived at model for processing seismic data of wellbore drilling by utilizing a strategy to remove multiple data or recover seismic data. One of ordinary skill in the art would have been motivated to make such a combination because “efficient way of computing these filters is  as taught in Guitton (Abstract).
7. Regarding claim 7, Dusterhoft in view of Guitton discloses all of the features with respect to claim 1 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the portion of the plurality of multiple seismic events comprises all of the plurality of multiple seismic events (Dusterhoft. [0027] “The response data detected by the seismic sensor array 316 can form a time-sequence that collectively covers a significant portion (e.g., Substantially all of) the region of interest 309. The response data can be used, for example, to construct seismic velocity profiles for the series of overlapping regions 324, which can provide thorough, detailed coverage of the region of interest 309.”)
8. Regarding claim 8, Dusterhoft discloses:
 A seismic analysis system (Dusterhoft: para. [0067] “ the applications 147 can include modules or algorithms for analyzing seismic data. The applications 147 may include machine-readable instructions for generating a user interface or a plot, for example, illustrating seismic data or seismic analysis information.”), comprising:
one or more memory modules that store (Dusterhoft: para. [0027] “one or more modules of computer program instructions, encoded on a computer storage medium for execution by, or to control the operation of data-processing apparatus.”)a plurality of input seismic data associated with a subterranean zone (This claim element of claim 8, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale. )that comprises a wellbore drilling target ( This claim element of claim 8, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale.), the input seismic data comprising a plurality of primary seismic events and a plurality of multiple seismic events ( This claim element of claim 8, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale.); and
one or more hardware processors configured to execute instructions stored on the one or more memory modules to perform operations (Dusterhoft: para. [0232] “The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question...” para. [0234] “performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output.” para. [0027] “one or more modules of computer program instructions, encoded on a computer storage medium for execution by, or to control the operation of data-processing apparatus.”) comprising:
processing (Dusterhoft: para.[0199] “Processing the seismic data may include, for example, storing, formatting, filtering, transmitting, or other types of processing applied to the seismic data. “) the plurality of input seismic data to remove the plurality of multiple seismic events and at least one of the primary seismic events from the plurality of input seismic data (This claim element of claim 8, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale.); 
performing an orthogonalization of the processed plurality of input seismic data to recover the at least one primary seismic event into a seismic image of the subterranean zone that excludes at least a portion of the plurality of multiple seismic events (This claim element of claim 8, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale); and
determining a wellbore path from a terranean surface toward the wellbore drilling
target for a drilling geo-steering system based on the seismic image of the subterranean zone (This claim element of claim 8, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale).
9. Regarding claim 9, Dusterhoft in view of Guitton discloses all of the features with respect to claim 8 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the operation of processing (Dusterhoft: para. [0231] “...the operation of data-processing apparatus.”) the plurality of input seismic data to remove the plurality of multiple seismic events and at least one of the primary seismic events from the plurality of input seismic data (This claim element of claim 9, incorporating the rejection of claim 1, and is rejected as discussed above for substantially similar rationale. ) comprises:
modeling the plurality of multiple seismic events to estimate the plurality of multiple seismic events in the plurality of input seismic data (This claim element of claim 9, incorporating the rejection of claim 2, and is rejected as discussed above for substantially similar rationale.); and
subtracting the estimated plurality of multiple seismic events from the plurality of input seismic data to generate a seismic difference image between the estimated plurality of multiple seismic events and the plurality of input seismic data (This claim element of claim 9, incorporating the rejection of claim 2, and is rejected as discussed above for substantially similar rationale.).
10. Regarding claim 10, Dusterhoft in view of Guitton discloses all of the features with respect to claim 8 as outlined above and further Dusterhoft in view of Guitton discloses:
 wherein the operation of performing the orthogonalization of the processed plurality of input seismic data (This claim element of claim 10, incorporating the rejection of claim 3, and is rejected as discussed above for substantially similar rationale.) comprises:
performing the orthogonalization of the seismic difference image to recover the at least one primary seismic event into the seismic image of the subterranean zone that excludes the portion of the plurality of multiple seismic events (This claim element of claim 10, incorporating the rejection of claim 3, and is rejected as discussed above for substantially similar rationale.).
11. Regarding claim 11, Dusterhoft in view of Guitton discloses all of the features with respect to claim 8 as outlined above and further Dusterhoft in view of Guitton discloses:
 wherein the one or more hardware processors are configured to execute instructions stored on the one or more memory modules to perform operations (Dusterhoft: para. [0232] “The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question...” para[0234] “performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output.”)  further comprising:
controlling the drilling geo-steering system to form a wellbore on the wellbore path toward the well bore drilling target based on the seismic image of the subterranean zone (This claim element of claim 11, incorporating the rejection of claim 4, and is rejected as discussed above for substantially similar rationale.).
Dusterhoft in view of Guitton discloses all of the features with respect to claim 11 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the operation of (Dusterhoft: para. [0231] “...the operation of data-processing apparatus.”) controlling the drilling geo-steering system to form the wellbore on the wellbore path toward the well bore drilling target based on the seismic image of the subterranean zone comprises (This claim element of claim 12, incorporating the rejection of claim 5, and is rejected as discussed above for substantially similar rationale.):
controlling the drilling geo-steering system to adjust the wellbore path toward the
well bore drilling target during drilling of the well bore (This claim element of claim 12, incorporating the rejection of claim 5, and is rejected as discussed above for substantially similar rationale.).
13. Regarding claim 13, Dusterhoft in view of Guitton discloses all of the features with respect to claim 8 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the operation of performing the orthogonalization of the processed plurality of input seismic data comprises performing a signal-to-noise orthogonalization of the processed plurality of input seismic data (This claim element of claim 13, incorporating the rejection of claim 6, and is rejected as discussed above for substantially similar rationale.).
14. Regarding claim 14, Dusterhoft in view of Guitton discloses all of the features with respect to claim 8 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the portion of the plurality of multiple seismic events comprises all of the plurality of multiple seismic events (This claim element of claim 14, incorporating the rejection of claim 7, and is rejected as discussed above for substantially similar rationale.).
15. Regarding claim 15, Dusterhoft discloses:
 A wellbore system (Dusterfoft: para. [0015] “FIG. 1 is a schematic diagram of an example well system 100 and a computing system 116. The example well system 100 shown in FIG. 1 includes two wellbores 102, 104 in the subterranean region 106…”) , comprising:
one or more seismic energy sources configured to generate seismic energy toward a
subterranean formation that comprises a wellbore drilling target (Dusterhoft:  para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models. In some cases, a hybrid fracture modeling Solution takes input from multiple sources” para.[0111] “FIG. 5 can be obtained based on seismic energy imaging, or other types of data analysis. In some implementations, seismic energy imaging techniques are used to visualize fracture intensity within a stimulated volume around the wellbore.“);
one or more seismic energy receivers configured to receive reflected seismic energy from
the subterranean formation, the reflected seismic energy comprising a plurality of seismic energy
primary events and a plurality of seismic energy multiple events (Dusterhoft: para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models. In some cases, a hybrid fracture modeling solution takes input from multiple sources” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “);
a wellbore drilling system communicably coupled (Dusterhoft: para. [0058] “computing system 116 includes….communicably coupled…” to the one or more seismic energy sources and the one or more seismic energy receivers and configured to perform operations (Dusterhoft: para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “) comprising:

energy 
seismic energy (Dusterhoft: para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “);



para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “);
Regarding strikethrough claim element of claim 15, incorporating the rejections of claim 1, claim 15 is rejected as discussed above for substantially similar  rational 
determining a wellbore path from a terranean surface toward the wellbore drilling
target based on the seismic image of the subterranean formationpara. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections  “); and
forming at least a portion of the wellbore path from the terranean surface toward
the wellbore drilling target (Dusterhoft: para.[0144]The seismic sensor System can collect seismic data and, in some instances, detect a response to the excitations generated by the seismic source system. In some instances, seismic responses (e.g., based on excitations generated by the seismic sources 812, 822, or other seismic sources) are detected by the seismic sensor array 814 in the vertical wellbore section 804, , in the horizontal wellbore section 805, or in both wellbore sections. FIGS. 8A and 8B, the lines 840 show examples of the paths traversed by the seismic waves propagating in the subterranean region 806 from the seismic sources 812, 822 to the seismic sensor array 814. In some cases, the seismic sensor array 814 detects seismic responses based on excitations generated by one or both of the seismic sources 812, 822. In some instances, the response data associated with one of the Sources is used in combination with the response data associated with the other source, for example, to supplement or validate the analysis.”
16. Regarding claim 16, Dusterhoft in view of Guitton discloses all of the features with respect to claim 15 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the wellbore drilling system (Dusterfoft: para. [0015] “ FIG. 1 is a schematic diagram of an example well system 100 and a computing system 116. The example well system 100 shown in FIG. 1” para. [0153] “) is configured to perform operations further (Dusterfoft: para. [0153] “An operation can be performed in real time, for example, by performing the operation while monitoring for additional input data from the fracture treatment or other well system operations.”) comprising:

seismic energy para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “);
Regarding the strikethrough claim element of claim 16, incorporating the rejections of claim 2, claim 16 is rejected as discussed above for substantially similar  rationale.; and

seismic energy 
para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such  “);
Regarding the strikethrough claim elements of claim 16, incorporating the rejections of claim 2, claim 16 is rejected as discussed above for substantially similar  rationale.
17. Regarding claim 17, Dusterhoft in view of Guitton discloses all of the features with respect to claim 16 as outlined above and further Dusterhoft in view of Guitton discloses: 
para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “);
Regarding the strikethrough claim element of claim 17 incorporating the rejections of claim 3, claim 17 is rejected as discussed above for substantially similar  rationale. comprises:


para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation  “);
Regarding the above remaining (strikethrough) claim elements of claim 17 incorporating the rejections of claim 3, claim 17 is rejected as discussed above for substantially similar  rationale.”).
18. Regarding claim 18 , Dusterhoft in view of Guitton discloses all of the features with respect to claim 17 as outlined above and further Dusterhoft in view of Guitton discloses:
para. [0049] “ the data can be analyzed using seismic energy releases during a fracture treatment to observe growth and changes in geometry. Real time analysis can be used, for example, to calibrate and fine-tune fracture propagation models.” para. [0111] “Seismic energy imaging techniques can be used with active sources, passive sources (e.g., shear events and microseismic activity) for fracture mapping or other applications. In some cases, active and passive monitoring can be combined. Mapping energy from seismic reflections and seismic velocity profiles can be used to identify areas of more intense fracturing and fluid invasion. Such information can provide insight on the stimulated Volume and the fracture intensity, which can be used, for example, to define inputs in a reservoir simulation tool to predict or match resource production. “);
Regarding the strikethrough claim element of claim 18 incorporating the rejections of claim 7, claim 18 is rejected as discussed above for substantially similar  rationale.
Dusterhoft in view of Guitton discloses all of the features with respect to claim 15 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the operation of forming the portion of the wellbore path from the terranean surface toward the wellbore drilling target is performed in real-time (Dusterhoft para. [0153] “An operation can be performed in real time (which encompasses real time and pseudo-real time), for example, by performing the operation in response to receiving data (e.g., from a sensor or monitoring system) without Substantial delay. An operation can be performed in real time, for example, by performing the operation while monitoring for additional input data from the fracture treatment or other well system operations. Some real time operations can receive an input and produce an output during a fracture treatment or other well system operations;”).
20. Regarding claim 20, Dusterhoft in view of Guitton discloses all of the features with respect to claim 15 as outlined above and further Dusterhoft in view of Guitton discloses:
wherein the plurality of seismic multiple events comprise seismic echoes or reverberations of the plurality of seismic energy primary events (Dusterhoft: para.[0107]” the sensor array 416b in the wellbore 403 can detect a response to seismic excitations generated at the injection locations 412e, 412f in the wellbore 403. The response can include a seismic reflection from the region of interest 409, and the reflection can be used to analyze the region of interest 409 (e.g., to identify fractures, stimulated Volume, mechanical properties, etc.). For example, acoustic reflections (i.e., echoes or reverberations) from fracture surfaces in the region of interest 409 can be used for fracture mapping.”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.S./               Examiner, Art Unit 2146                                                                                                                                                                                         
/JUSTIN C MIKOWSKI/               Primary Examiner, Art Unit 2148